DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	Acknowledgment is made of Applicant’s submission of terminal disclaimer, dated November 11, 2022 and is accepted.

Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of claims amendment with remarks, dated November 11, 2022. Claim 45 has been amended; claims 46-54 have been canceled; claims 55-64 are new.
Upon entering the amendment, claims 34-45 and 55-64 are currently pending. This communication is considered fully responsive and sets forth below.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
A dependent claim is statutorily required to contain a reference to a previous claim in the same application, and specify a further limitation of the subject matter claimed. 
5.	Claims 57 and 58 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. 
Regarding claim 57, it recites, “The communication device of claim 56, further comprising continuing to monitor at least one condition associated with connectivity of the communication device via the communication port.”
Claim 56 recites, “The method of claim 45, further comprising, upon application of at least one of the one or more power use reduction measures, turning off one or more electronic components of the communication device that draw energy directly or indirectly from a power supply of the communication device.”
Based on the information presented above, claim 57 claims the limitation of “The communication device of claim 56” as indicated in italics above. Claim 57 is in an improper dependent form for failing to further limit the subject matter, since claim 56 is a method-step claim.
Claim 58 is rejected since it depends from claim 57.

Allowable Subject Matter
6.	Claims 34-45, 55, 56, and 59-64 are allowed.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Taylor et al. (US 6,125,449) and Dohrmann et al. (US 2008/0117029) are generally directed to various aspects of in response to the activation signal, a system management interrupt is generated to invoke an SMI handler to change the power state of the computer; and the alarm system, including ease of programming of a family or group of interoperating alarm devices via a learn mode that detects new devices and provides reliable accounting of the group via state dumps to an external system. 
However, in consideration of the claims amendment with remarks, the terminal disclaimer filed November 11, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
 “determine based on the obtained measurements, connectivity related information associated with connectivity of the system via the communication port;” and “apply based on the information one or more power use reduction measures, wherein the one or more power use reduction measures comprise transitioning between different power related states,” as in claim 34.
Similar limitations are included in claim 45.
Dependent claims 35-44, 55, 56, and 59-64 are also allowable for incorporating the features recited in the independent claims.

Response to Remarks/Arguments
7.	Claims 112(d) Rejections: in the Response filed November 11, 2022, Applicant's claims amendment necessitated the new ground(s) of rejection presented in this Office action.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 8-5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner, Art Unit 2473